Citation Nr: 0612386	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-08 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1978 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in January 2000.  A transcript 
of the hearing has been associated with the claims folder.

This case was remanded in March 2000 and December 2003 for 
development of the record.  It was returned to the Board for 
appellate consideration in March 2006.


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.

2.  The veteran does not have PTSD.  

3.  Schizophrenia was not manifest during service or within 
one year of separation, and the veteran's current psychiatric 
disorder is not related to her service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
1991 & Supp. 1995); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
March 1997, long before the enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board concludes that the veteran has been informed of 
the evidence necessary to substantiate her claim.  A 
Statement of the Case, issued in April 1998, provided notice 
to the veteran of the evidence necessary to support her 
claim.  Supplemental statements of the case dated in April 
2003 and December 2005 also provided notice to the veteran of 
the evidence of record regarding her claim and why this 
evidence was insufficient to award the benefit sought.  

Moreover, letters dated in February 2003, April 2004 and 
November 2004 also instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that she 
identify evidence supportive of the claim.  

Additionally, the Board's remands of March 2000 and December 
2003 apprised the veteran of the evidence necessary to 
support her claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations.  VA has also 
made numerous efforts to obtain the veteran's service medical 
records and information pertaining to her claimed stressors.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.




Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

Service connection may be granted for psychosis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).
	
      
      PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, the record establishes that the veteran 
has not been diagnosed with PTSD.  While an April 1996 
treatment note recorded during a psychiatric hospitalization 
indicates that the veteran would participate in a PTSD 
program, a diagnosis of such disorder remains absent from the 
record.  Rather, the veteran has been assigned various other 
diagnoses, to include schizoaffective disorder and major 
depression.  As the evidence demonstrates that the veteran 
does not have PTSD, service connection cannot be granted.

Moreover, a stressor has not been verified.  Although the 
veteran claims that she was sexually assaulted several times 
during her military service, she has not provided any 
credible supporting evidence of these alleged stressors.  VA 
has made several attempts to procure evidence from the U.S. 
Military Academy and from other sources in attempt to assist 
the veteran to substantiate her claim, however, no evidence 
pertaining to her claimed stressors, to include behavioral 
changes subsequent to the claimed assaults, has been located.  
Moreover, on VA examination in April 1997, the examiner 
concluded that the veteran was primarily suffering from a 
psychotic disturbance with PTSD symptoms, and that she tended 
to form delusions easily.  He noted that there was no way of 
knowing whether such symptoms were generated by the veteran's 
service experiences or were the products of her own psychotic 
productions.  As such, this critical element necessary to 
establish service connection for PTSD is also absent.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, her claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching this determination, the Board has considered the 
appellant's statements on appeal.  The Board Member has no 
doubt that she believes in the merits of her claim.  However, 
her testimony was limited and prevented any questioning on my 
part.  As with the examiners, the Board Member was unable to 
conclude whether the incidents described actually happened.  
Regardless, the most probative evidence establishes that she 
does not have PTSD. Therefore, further analysis of a 
potential stress would be an exercise in futility.

	Schizophrenia

The Board has also concluded that service connection for 
schizophrenia is not warranted.  The veteran has been 
assigned various psychiatric diagnoses, to include major 
depression, schizoaffective disorder, and schizophrenia.  

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  The first diagnosis reflected 
in the record dates to December 1995, when a provider 
indicated depression versus adjustment disorder with 
depressed mood.  At that time, the veteran denied any 
previous psychiatric problems, and dated her current 
depressive symptoms to job problems.  A 1996 VA 
hospitalization report also indicates that the veteran had no 
previous psychiatric history before December 1995.  The 
veteran dated the majority of her problems to approximately 
one year prior to her March 1996 hospitalization when she 
began to feel tired, anxious, and sad.  

The evidence establishes that the veteran's current 
schizophrenia is not related to any incident of service.  The 
grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The veteran 
is a layperson, and her own opinion regarding onset or cause 
is not competent.  Rather, the competent evidence clearly 
establishes that the post service diagnoses are not related 
to service.  As noted above, service connection is granted 
for a disability resulting from in-service disease or injury.  
Absent competent evidence relating an acquired psychiatric 
disorder to service, the claim of entitlement to service 
connection for schizophrenia must be denied.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


